Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/22 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 8, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mogil (US 7,162,890) in view of Klinger (US 5,497,919) and Hillis (US 5,289,935) further in view of Potter (US 2,720,998).  
Regarding claim 1, Mogil (fig. 1b) discloses a cooler apparatus, comprising: 
a base 26; 
an insulation assembly having a first insulation portion 30 positioned within the base 26;
at least one divider 46 configured to removably couple to one or more insulated walls of the insulation assembly, the at least one divider dividing the inner chamber of the insulation assembly into at least a first inner chamber and a second inner chamber when the at least one divider is removably coupled to the one or more insulated walls; and 
a lid 32 coupled to the base.
Mogil fails to disclose: 
the insulation assembly being a collapsible insulation assembly having a second insulation portion proximate the first insulation portion, 
a set of insulated walls that are at least partially movable, and 
an inner chamber within the set of insulated walls, wherein: each insulated wall of the set of insulated walls comprises a first insulated wall portion and a second insulated wall portion separated from one another by an insulation hinge; the first insulated wall portion and the second insulated wall portion of each insulated wall of the set of insulated walls are substantially planar with one another when the cooler apparatus is in the expanded configuration; 
the second insulated wall portion of each insulated wall of the set of insulated walls is configured to be folded into the inner chamber when the cooler apparatus is in the collapsed configuration; 
the first insulated wall portion of a first insulated wall of the set of insulated walls is sized differently than the first insulated wall portion of any other insulated wall of the set of insulated walls such that the insulation hinge of the first USA.605051303.2/P5D2Attorney Docket No.: 4398US02/1761284.1118 insulated wall of the set of insulated walls is offset from the insulation hinge of an adjacent insulated wall of the set of insulated walls; 
actuating a first insulation hinge closest to the base initiates a transition of the cooler apparatus from the expanded configuration to the collapsed configuration, wherein the set of insulated walls comprises the first insulation hinge; and 
the transition of the cooler apparatus from the expanded configuration to the collapsed configuration continues by actuating other insulation hinges in an order of closeness to the base, wherein the set of insulated walls comprises the other insulation hinges; 
a collapsible body coupled to the base and configured to be positioned around the second insulation portion of the collapsible insulation assembly when the cooler apparatus is in the expanded configuration.
However, Klinger teaches a collapsible body 38 coupled to a base 12.
It would have been obvious to one of ordinary skill in the at the time the invention was filed, to have provided the base 26 of Mogil, a collapsible body, for the predictable result of permitting the cooler apparatus to have an increased volumetric capacity as taught by Klinger in col. 2, lines 45-47.
 	Further, Hillis teaches a collapsible container having top sidewall extensions (or second portion) 23a-23d (figs. 2A-2C and abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the first portion 30 of the insulation assembly of Mogil, a second portion, as taught by Hillis, for the predictable result of expanding the volume of the insulation assembly when the base is expanded. 
Further, Potter teaches a container with collapsible walls with offset hinges 48, 49, 50 and 51 (figs. 1 and 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the hinges of the collapsible insulation assembly of the modified Mogil, offset hinges, for the predictable result of successively folding the walls downwardly upon each other as taught by Potter in col. 3, lines 11-15. 
Regarding claim 4, Mogil further discloses the at least one divider 46 comprises a divider hinge positioned between a first divider portion and a second divider portion; the at least one divider is movable between a first divider configuration and a second divider configuration; USA.602868260. 1/P5D3Attorney Docket No.: 4398US02/1761284.1118 
when the cooler apparatus is in the expanded configuration and when the at least one divider is removably coupled to the one or more insulated walls of the set of insulated walls, (1) the at least one divider 46 is in the first divider configuration, and (2) the first divider portion and the second divider portion are substantially planar with one another; and when the cooler apparatus is in the collapsed configuration, (1) the at least one divider is in the second divider configuration, (2) the at least one divider fits within the inner chamber and within the base, and (3) the first divider portion interfaces the second divider portion when the at least one divider is in the second divider configuration (fig. 2h).
Regarding claim 6, the modified Mogil fails to disclose the at least one divider comprises: at least two insulated dividers configured to removably couple to the one or more insulated walls of the set of insulated walls of the collapsible insulation assembly when the cooler apparatus is in the expanded configuration, the at least two insulated dividers dividing the inner chamber of the collapsible insulation assembly into the first inner chamber, the second inner chamber, and a third inner chamber when the at least two insulated dividers are removably coupled to the one or more insulated walls USA.602868260. 1/P5D4Attorney Docket No.: 4398US02/1761284.1118 of the set of insulated walls and when the cooler apparatus is in the expanded configuration.  
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the modified device of Mogil, another divider, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claims 8, 11 and 13, the recited method merely sets forth the disclosed use of the claimed package as set forth in claims 1, 4 and 6 respectively. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as the device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.

 Claim 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mogil (US 7,162,890) in view of Klinger (US 5,497,919) and Hillis (US 5,289,935) further in view of Potter (US 2,720,998) as applied to claims 1 and 8 above, further in view of Metford (US 2,791,367).
Regarding claim 3, the modified Mogil discloses all elements of the claimed invention as applied to claim 1 above but fails to disclose the collapsible body  38 (of Kliner) comprising: a set of body walls, each body wall of the set of body walls (1) extending from a first end of the collapsible body to a second end of the collapsible body, and (2) comprising a first body portion and a second body portion, wherein the first body portion and the second body portion of each body wall of the set of body walls (a) are substantially USA.605051303.2/P5D3Attorney Docket No.: 4398US02/1761284.1118 planar with one another when the cooler apparatus is in the expanded configuration, and (b) interface one another on two first opposing body walls of the set of body walls when the cooler apparatus is in the collapsed configuration; a central hinge on each body wall of the set of body walls positioned between the first body portion and the second body portion; and one or more angled hinges on two second opposing body walls of the set of body walls, each angled hinge of the one or more angled hinges on each second opposing body wall of the two second opposing body walls (1) extending from one of the first end of the collapsible body or the second end of the collapsible body to the central hinge of the second opposing body wall and (2) being not parallel to the central hinge of the second opposing body wall when the cooler apparatus is in the expanded configuration.  
However, Mefford teaches a container having a collapsible portion with the claimed structure (fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invein was filed, to substitute a collapsible portion as, for example, taught by the Mefford reference for the collapsible body 38 (of Klinger), since it has been held that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1395 (citing United States v. Adams, 383 U.S. 50-51, 148 USPQ 479, 483 (1966)).
Regarding claim 10, the recited method merely sets forth the disclosed use of the claimed package as set forth in claim 3. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as the device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mogil (US 7,162,890) in view of Klinger (US 5,497,919) and Hillis (US 5,289,935) further in view of Potter (US 2,720,998) as applied to claims 1 and 8 above, further in view of Peterschmidt (US 3,255,721).
Regarding claim 5, the modified Mogil discloses all elements of the claimed invention as applied to claim 1 above, but fails to disclose the one or more insulated walls of the set of insulated walls comprise a plurality of holes positioned at a plurality of distances from a bottom of the collapsible insulation assembly; and 
the at least one divider comprises at least one biased pin, wherein the at least one biased pin is configured to engage with at least one hole of the plurality of holes on the one or more insulated walls of the set of insulated walls to (1) removably couple the at least one divider to the one or more insulated walls of the set of insulated walls when the cooler apparatus is in the expanded configuration and (2) divide the inner chamber of the collapsible insulation assembly into the at least the first inner chamber and the second inner chamber when the cooler apparatus is in the expanded configuration.  
However, Peterschmidt teaches a panel 45 having biased pins 51 engaging holes in wall (figs. 8-10).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have attached the divider of the modified Mogil, to the wall by biased pins and corresponding apertures, for the predictable result of preventing movement of the partition and accidentally spilling contents.
Regarding claim 12, the recited method merely sets forth the disclosed use of the claimed package as set forth in claim 5. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as the device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mogil (US 7,162,890) in view of Klinger (US 5,497,919) and Hillis (US 5,289,935) further in view of Potter (US 2,720,998) as applied to claims 1 and 8 above, further in view of Buchanan (US 1,871,153).
Regarding claim 21, Mogil further discloses a flexible handle 82 coupled to the lid and a base coupling portion 84 coupled to the base (figs. 1a-1b) however, the modified Mogil fails to disclose the flexible handle 82 and base coupling portion 84 being a buckle. 
However, Buchanan teaches straps and buckles or other suitable fastenings serving to hold a cover in place (page 2, lines 11-13). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to substitute straps and buckles as, for example, taught by the Buchanan reference for the flexible handle 82 and coupling portion 84 of the modified Mogil, since it has been held that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1395 (citing United States v. Adams, 383 U.S. 50-51, 148 USPQ 479, 483 (1966)).
Regarding claim 22, the recited method merely sets forth the disclosed use of the claimed package as set forth in claim 7. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as the device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mogil (US 7,162,890) in view of Klinger (US 5,497,919) and Hillis (US 5,289,935) further in view of Potter (US 2,720,998) as applied to claims 1 and 8 above, further in view of Peters (US 5,285,656), Larsson (US 2015/0251825), Turvey (US 2010/0135602) and Glade (US 2007/0028642).
Regarding claim 7, the modified Mogil discloses all elements of the claimed invention as applied to claim 1 above, but fails to disclose:
the collapsible body further comprises a frame, wherein the lid is coupled to the frame of the collapsible body; 
the cooler apparatus further comprises: a removable plastic seal coupled to the frame, the removable plastic seal separating the lid from the inner chamber of the collapsible insulation assembly; 
a label holder hingedly coupled to an outer surface of the lid and movable between a first position covering a first portion of the lid and a second position covering a second portion of the lid; and 
a tracking system, the tracking system comprising: (1) one or more temperature sensors configured to determine and record a first temperature in the first inner chamber and a second temperature in the second inner chamber, (2) a location tracking device configured to determine and record a location of the cooler apparatus, and (3) a communication device configured to wirelessly transmit the first temperature, the second temperature, and the location; 
each insulated wall of the set of insulated walls comprises a numbered tab distal to the base when the cooler apparatus is in the expanded configuration; 
the at least one divider comprises (1) a divider hinge positioned between a first divider portion and a second divider portion, and (2) a pull tab positioned proximate the divider hinge; the base is substantially rigid; and the lid is substantially rigid.  
Peters teaches a frame 42 being coupled to a collapsible portion (fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the modified device of Mogil a frame, for the predictable result of maintaining the side end walls in a rectangular relationship as taught by Peters in col. 3, lines 60-62.
Further Larsson teaches a container having a plastic seal 2 (fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to have provided the modified device of Mogil, a plastic seal, as taught by Larsson, for the predictable result of preventing leakage by better sealing the container.
Regarding the label, Turvey teaches a handle 602 holding a label 628 hingedly coupled and movable between a first position covering a first portion and a second position covering a second portion (fig. 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the handle of the modified Mogil, a hinged label, as taught by Turvey, for the predictable result of easily identifying the content without opening the container.  
Further, Glade teaches tracking system comprising: (1) temperature sensors configured to determine and record temperatures, (2) a location tracking device configured to determine and record a location of a container, and (3) a communication device configured to wirelessly transmit the temperature and the location (paragraph 0066).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the device of the modified Mogil, a tracking system, for the predictable result of using the information to track the device in  along a delivery route, as taught by Glade in paragraph 0066.
Regarding the temperature being a first temperature in the first inner chamber and a second temperature in the second inner chamber, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 14, the recited method merely sets forth the disclosed use of the claimed package as set forth in claim 7. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as the device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275. The examiner can normally be reached Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLAINE G NEWAY/Examiner, Art Unit 3735

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735